Case 1:21-cv-01713-WFK-JRC Document 7 Filed 04/16/21 Page 1 of 1 PageID #: 44




From:
Grubert Espinoza
9543 Roosevelt Avenue
Jackson Heights NY 11372                                             @© d D w

To:                                                                     APR 16 2021
UNITED STATES DISTRICT COURT
For the Eastern District of New York
Clerk's office
                                                                PRO SE OFFICE

Case 1:21-cv-01713-WFKJ-PK
Civil Action No. 21cv1713



Omar Near, individual and on behalf of others
Similarly situated.
                    Plalntiff(s)
                    V.

Neo Mobil INC.(d/b/a NEO MOBILE)and
Grubert Espinoza
                    Defendant



                 MOTION FOR EXTENSION OF TIME TO FILE BRIEF:

The Respondent, Mr. Grubert Espinoza, hereby moves this Court to grant a motion for
Extension of time to file Respondent's (Brief) which is currently due on April 22th, 2021.
The reason Respondent request an extension, is due to the fact that respondent received
briefing notice April 01, 2021.Therefor respondent like time to gather the necessary
information and conduct a research to complete the entire proceedings / the court allows
with submitting a brief. Respondent request that such motion be granted for the following
reasons: Respondent is without the help of counsel, therefor I am requesting for more
time (30 days) to find a counsel in preparing brief if necessary, with the help of one
available. Respondent is working diligently to prepare due timely ordered.
In the interest of Mr. Grubert Espinoza case and with respect this action other
responsibilities, respondent submits that good cause for an extension of (Brief) motion
has been demonstrated and respectfully requests that such motion be granted, and to
submit in this case. Respondent is requesting for an additional of time to complete the
preparation and submit with the help and assistant of Counsel his brief.
                                                                    Submitted



                                                                         loza
                                                       DATED: April, 16,2021
